DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0012798) in view of Cok (US 2017/0188427).  All reference is to Oh unless otherwise indicated.

Regarding Claim 1, Oh teaches a current sensing device [fig. 4 @ SDIC], comprising:
a plurality of sensing units [fig. 4 @SU#1 and SU#2] each of which is connected to a sensing channel [fig. 4 @CH1 and CH2 respectively], wherein the sensing unit comprises:
a reference current generator [fig. 15 @Iref; ¶0076, “a reference current source IREF outputting the reference current Iref] configured to generate a reference current [fig. 15 @Iref];
a current comparator [fig. 15 @Comparator] configured to 
output a comparator output signal based on a pixel current input through the sensing channel [Ipixel] and the reference current [Iref, ¶0077, “The comparator may include a first node which may be set to a first voltage of a fixed level depending on the reference current Iref, a second node which may be set to a second voltage of a variable level depending on the current information Ipixel of the pixel P, and an output unit which may compare the first voltage with the second voltage and output "0" or "1"”] and 
to remove an offset deviation component included in the pixel current and the reference current [construed as deviations (such as noise or leakage current) induced during the generation of V1 and V2 that causes the comparison of V1 and V2 to deviate from the comparison of Iref and Ipixel] by using a reset current [Iref] externally [from comparator] applied [¶0078, “In a reset period, the second switch SW2 may be turned on and may input the reference current Iref to the comparator through the amplifier AMP.  The comparator may reset the first and second nodes to the first voltage by the reference current Iref”]; and
the comparator configured to output a digital sensing value [¶0077, “The comparator may output "1" when the second voltage is greater than the first voltage.  To the contrary, when the second voltage is less than the first voltage, the comparator may output "0"”] corresponding to the pixel current [the value of Ipixel determining the pixel corresponding to the digital sensing value] based on comparing the first and second voltage [¶0077, “an output unit which may compare the first voltage with the second voltage”]
Oh does not teach the comparator output unit comprises a comparer outputting a comparison signal to an edge triggered data flip-flop
Cok teaches a comparer [fig. 1B @40] outputting a comparison signal [fig. 1B @41] to an edge triggered [¶0044 teaches edge of clock signal latches data] data flip-flop [fig. 1B @54, ¶0044, “The delayed timing signal 82 is applied as a timing signal 82 that serves as a clock signal to latch the data signal 42 into a data storage element 54 such as a D flip-flop”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the two terminal voltage comparer and data flip-flop configured to generate a digital signal based a comparison of two analog voltages, as taught by Cok, into the current sensing unit taught by Oh, in order to manufacture the current sensing devices using surface mount technology which has the advantage of directly mounting components on the surface and in contact with the backplane vice using vias to extend the device electrical connection to the backplane (Cok: ¶0007].

Regarding Claim 12, Oh teaches an organic light emitting display device, comprising (Claim 12 is rewritten to expand the reference to Claim 1 into the limitations of Claim 1)
a display panel [fig. 1 @10] equipped with a plurality of pixels [fig. 3 @P] and sensing lines [fig. 3 @14B] connected to the pixels [¶0040]; 
a plurality of sensing units [fig. 3 @SU#1 and SU#2], the plurality of sensing units being connected to the sensing lines through sensing channels [¶0040, “The data driving circuit 12 may include at least one data driver integrated circuit (IC) SDIC.  The data driver IC SDIC may include a plurality of digital-to-analog converters (DACs) respectively connected to the data lines 14A and a plurality of sensing units SU#1 to SU#6 connected to the sensing lines 14B through sensing channels CH1 to CH6”] and 
sensing driving characteristics of the pixels [construed as sensing pixel current which is taught by ¶0042]; and 
a timing controller [fig. 1 @11] configured to compensate for digital image data to be written to the display panel based on digital sensing values input from the sensing units [¶0046, “In the sensing drive, the timing controller 11 may transmit digital data corresponding to the sensing data voltage to the data driving circuit 12.  In the sensing drive, the timing controller 11 may detect the degradation of the OLED of each pixel P based on a digital sensing value SD transmitted from the data driving circuit 12 and may store compensation data capable of compensating for a degradation deviation between the pixels P in the memory 16”];
a plurality of sensing units [fig. 4 @SU#1 and SU#2] each of which is connected to a sensing channel [fig. 4 @CH1 and CH2 respectively], wherein the sensing unit comprises:
a reference current generator [fig. 15 @IREF; ¶0076, “a reference current source IREF outputting the reference current Iref] configured to generate a reference current [fig. 15 @Iref];
a current comparator [fig. 15 @Comparator] configured to 
output a comparator output signal based on a pixel current input through the sensing channel [Ipixel] and the reference current [Iref, ¶0077, “The comparator may include a first node which may be set to a first voltage of a fixed level depending on the reference current Iref, a second node which may be set to a second voltage of a variable level depending on the current information Ipixel of the pixel P, and an output unit which may compare the first voltage with the second voltage and output "0" or "1"”] and 
to remove an offset deviation component included in the pixel current and the reference current [construed as deviations induced during the generation of V1 and V2 that causes the comparison of V1 and V2 to deviate from the comparison of Iref and Ipixel] by using a reset current [Iref] externally [from comparator] applied [¶0078, “In a reset period, the second switch SW2 may be turned on and may input the reference current Iref to the comparator through the amplifier AMP.  The comparator may reset the first and second nodes to the first voltage by the reference current Iref”]; and
the comparator configured to output a digital sensing value [¶0077, “The comparator may output "1" when the second voltage is greater than the first voltage.  To the contrary, when the second voltage is less than the first voltage, the comparator may output "0"”] corresponding to the pixel current [the value of Ipixel determining the digital sensing value is equivalent to Ipixel corresponding to the digital sensing value] based on comparing the first and second voltage [¶0077, “an output unit which may compare the first voltage with the second voltage”]
the comparator output unit comprises a comparer outputting a comparison signal to an edge triggered data flip-flop
Cok teaches a comparer [fig. 1B @40] outputting a comparison signal [fig. 1B @41] to an edge triggered [¶0044 teaches edge of clock signal latches data] data flip-flop [fig. 1B @54, ¶0044, “The delayed timing signal 82 is applied as a timing signal 82 that serves as a clock signal to latch the data signal 42 into a data storage element 54 such as a D flip-flop”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the two terminal voltage comparer and data flip-flop configured to generate a digital signal based a comparison of two analog voltages, as taught by Cok, into the current sensing unit taught by Oh, in order to manufacture the current sensing devices using surface mount technology which has the advantage of directly mounting components on the surface and in contact with the backplane vice using vias to extend the device electrical connection to the backplane (Cok: ¶0007].

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Oh in view of Cok does not teach adding a third current signal to the reference current signal and the pixel current signal.  Then performing simultaneous correlated double sampling and current to voltage conversion on the modified reference current and pixel current signals.  The prior art teaches the concept of using correlated double sampling to eliminate offsets in compared signals but the Examiner’s search did not find prior art teaching the addition of a third signal to each of the signals to be compared in order to perform correlated double sampling, then comparing the correlated double sampled signals.
Claims 3-11 are dependent on Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US Patent 9,984,620).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/           Examiner, Art Unit 2694